DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	The Office action is in response to the patent application filed on November 12, 2020.  The application contains 44 claims.  Claims 1-44 are directed to a method for estimating the performance of a radio link based on the historical information.  Claims 1-44 are pending.
Claim Objections
3.	Claim 1 is objected to owing to:
Referring to claim 1:
	Claim 1 recites “estimating the performance of a radio link based on at least one selected from the group consisting of:”, wherein ‘the group’ is objected for lack of precedent basis.

Claim Rejections - 35 USC § 112
4.	Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claim 18:
	Claim 18 recites “wherein the COUNT message is ciphered, integrity protected, or both, using a broadcast key.”
	However, the specification does not discloses the term broadcast key.
	Therefore, claim 18 is rejected for failing to comply with the written description requirement.
Referring to claim 19:
	Claim 19 recites “wherein the broadcast key is cell specific and either derived from a long term key provisioned at the UE or derived from a key provisioned during registration by Access and Mobility Management Function (AMF).”
	However, the specification does not disclose deriving a key from a long term key provisioned at the UE or from a key provisioned during registration by AMF.
           Therefore, claim 19 is rejected for failing to comply with the written description requirement.
Referring to claim 20:
	Claim 20 recites “wherein the scheduling COUNT record for the UE is ciphered, integrity protected, or both, using a unicast key associated with the C-RNTI.”
	However, the specification does not disclose the term unicast key.
	Therefore, claim 20 is rejected for failing to comply with the written description requirement. 

   Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, or sale
or otherwise available to the public before the effective filing date of the claimed invention. 
            6.	Claim  1-9, 11-12, 15, 21-31, 33-34, and 37   is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norrman et al. (U.S. 2016/0309332 A1), hereinafter “Norrman”.
Referring to claim 1:
	 	Norrman teaches:
                      A method for wireless communications by a network node, comprising (see Norrman, [0006] ‘network node’):
                      determining receipt of historical information from a network (see Norrman, fig. 4, 402 ‘receive measurement report from network device’); and
                      estimating the performance of a radio link based on at least one selected from the group consisting of (see Norrman, fig. 4, 404 ‘comparing received information in the measurement report with target information’):
                     determining historical information was not received, and comparing received historical information to information available at the UE (see Norrman, fig. 4, 405 ‘providing an indication that a false base station may be present’).
		Norrman discloses estimating the performance of a radio link at the network node (see Norrman, fig. 4, 404 ‘comparing received information in the measurement report with target information’).  However, Norrman does not disclose estimating the performance of a radio link at the UE.
		Normann further discloses the user equipment (UE) (see Norrman, [0007] ‘UE, mobile terminal, … smart phone, laptop’). 
	 	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Norrman into the system of Norrman to estimate the performance of a radio link at the UE.  Norrman teaches a method "for detecting a false base station in a communications network.” (see Norrmaqn, [0022]).  Therefore, Norrman’s teaching could enhance the system of Norrman, because Norrman discloses “a so-called “false base station” in a telecommunication system may impersonate a service providers real network nodes in order to lure a UE into connecting to the false base station.” (see Norrman, [0020]) 
Referring to claim 21:
	 	Norrman teaches:
		A method for wireless communications by a network entity, comprising (see Norrman, fig. 1):
            transmitting historical information, wherein the historical information is associated with estimating the performance of a radio link by a UE and the historical information corresponds to an indication of information associated with the UE (see Norrman, fig. 4, 402 ‘receive measurement report from network device’, 404 ‘comparing received information in the measurement report with target information’). 
Referring to claims 2, 22:
	Norrman further discloses:
	wherein the historical information comprises an indication of a number of times the UE communicated in a previous timeframe as compared to the number of times the UE received a page in the timeframe (see Norrman, [0023] ‘perform measurements [i.e., count ] in order to collect information transmitted [i.e., transmitted in a previous timeframe ] by network nodes in a surrounding area of the network device.’; [0016] ‘paging’). 
Referring to claims 3, 23, 28:
	Norrman further discloses:
	wherein the timeframe corresponds to a previous cycle of a periodic cycle of receiving historical information by the UE (see Norrman, [0089] ‘for a given time duration’; [0099] ‘at one of a number of time occurrences’).
Referring to claims 4, 24, 29:
	Norrman further discloses:
           wherein the timeframe corresponds to an elapsed time since a last reception of historical information (see Norrman, [0089] ‘for a given time duration’; [0099] ‘at one of a number of time occurrences’).
Referring to claims 5, 25:
	Norrman further discloses:
           wherein the historical information corresponds to a point in time the UE was last paged within a timeframe as compared to a last point in time the UE received a page in the timeframe (see Norrman, fig. 4, 402 ‘receive measurement report from network device’; [0089] ‘for a given time duration’; [0099] ‘at one of a number of time occurrences’.). 
Referring to claims 6, 26:
	Norrman further discloses:
	wherein the timeframe corresponds to a fixed duration of time ending at a time of reception of the historical information (see Norrman, [0089] ‘for a given time duration’; [0099] ‘at one of a number of time occurrences’).
Referring to claims 7, 27:
	Norrman further discloses:
	wherein the historical information indicates a number of times the UE was scheduled on a Physical Downlink Control Channel (PDCCH) using its Cell-Radio Network Temporary Identifier (C-RNTI) in a previous timeframe as compared to the number of times the UE received PDCCH using its C-RNTI in the timeframe (see Norrman, fig. 4, 402 ‘receive measurement report [i.e., count records ] from network device’; [0016] ‘control channel’; [0043] ‘International Mobile Subscriber Identity (IMSI)’; [0163] ‘schedulings;’).
Referring to claims 8, 30:
	Norrman further discloses:
	wherein the historical information indicates a point in time the UE was last scheduled on PDCCH using its C-RNTI within a timeframe as compared to a last point in time the UE received PDCCH using its C-RNTI in the timeframe (see Norrman, fig. 4, 402 ‘receive measurement report [i.e., count records ] from network device’; [0016] ‘control channel’; [0043] ‘International Mobile Subscriber Identity (IMSI)’; [0089] ‘for a given time duration’; [0099] ‘at one of a number of time occurrences’; [0163] ‘schedulings;’).
Referring to claims 9, 31:
	Norrman further discloses:
	wherein the timeframe corresponds to a fixed duration of time ending at a time of reception of the historical information (see Norrman, [0089] ‘for a given time duration’; [0099] ‘at one of a number of time occurrences’).
Referring to claims 11, 33:
	Norrman further discloses:
	wherein the historical information is transmitted via a COUNT message (see Norrman, fig. 4, 402 ‘receive measurement report [i.e., count ] from network device’).
Referring to claims 12, 34:
	Norrman further discloses:
	wherein the COUNT message contains zero or more COUNT records and each COUNT record includes a “Type” Identifier field, wherein the “Type” Identifier field comprises an indication that the type of COUNT record is at least one selected from the group consisting of a paging COUNT record and a scheduling COUNT record, and the COUNT record also includes a UE ID and a COUNT, wherein the COUNT comprises an indication of the number of times the corresponding UE was paged or scheduled in the previous COUNTING cycle (see Norrman, [0023] ‘measurement reports [i.e., count records ] from the network device according to the configuration [i.e., type identifier ]’; [0016] ‘monitors a paging channel’; [0163] ‘schedulings’; [0064] ‘Cell Global Identifier [i.e., UE ID ]’; [0076] ‘Logged measurements may be of different type,’).
Referring to claims 15, 37:
	Norrman further discloses:
	wherein the COUNTING cycle is an integer multiple of the UE’s paging cycle (see Norrman, [0089] ‘for a given time duration’; [0099] ‘at one of a number of time occurrences’; [0023] ‘measurement reports [i.e., count records ] from the network device according to the configuration [i.e., type identifier ]’; [0016] ‘monitors a paging channel’ ).

 Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 10, 13-14, 16-17, 32, 35-36, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Norrman et al. (U.S. 2016/0309332 A1), in view of Knuz et al. (U.S. 2020/0288313 A1, provisional application no. 62/812,775 filed on May 1, 2019, hereinafter “Prov.”), hereinafter “Knuz”.
Referring to claims 10, 32:
	Norrman discloses the limitation described in claim 1.
	However, Norrman does not disclose the historical information is received using an identity common to a group of UEs in a cell.
	Knuz disclose an identity common to a group of UEs in a cell (see Knuz, [0003] ‘cell RNTI (Radio Network Temporary Identifier, which is an identity common to a group of UEs in a cell )’. And Prov. [0002] ‘Cell-Radio Network Temporary Identifier ("C-RNTI")’).
                      It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Knuz into the system of Norrman to use an identity common to a group of UEs in a cell.  Norrman teaches a method "for detecting a false base station in a communications network.” (see Norrman, [0022]).  Therefore, Knuz’s teaching could enhance the system of Norrman, because Knuz discloses “user equipment authentication.” (see Knuz, [0002]).
Referring to claims 13-14, 35-36:
	Norrman, and Knuz further disclose:
	wherein the COUNT in the paging COUNT record corresponds to a number of times the UE was scheduled on PDCCH using a Paging- Radio Network Temporary Identifier (P-RNTI) (see Knuz, [0003] ‘…Physical Downlink Control Channel (“PDCCH”), … Radio Network Temporary Identifier (“RNTI”), …’. And, Prov. [0002] ‘…Physical Downlink Control Channel ("PDCCH"), … Paging-Radio Network Temporary Identifier ("P-RNTI"), … Cell Radio Network Temporary Identifier ("C-RNTI"),’).
                        It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Knuz into the system of Norrman to use PDCCH, P-RNTI, C-RNTI.  Norrman teaches a method "for detecting a false base station in a communications network.” (see Norrman, [0022]).  Therefore, Knuz’s teaching could enhance the system of Norrman, because Knuz discloses “user equipment authentication.” (see Knuz, [0002]).
Referring to claims 16, 38:
	Norrman, and Knuz further disclose:
	wherein the COUNT message received on PDCCH and PDSCH is associated with an identity “COUNT-RNTI’ common to a group of UEs (see Knuz, [0003] ‘…Cell RNTI (“C-RNTI”), … Physical Downlink Control Channel (“PDCCH”), … Physical Downlink Shared Channel (“PDSCH”), … Radio Network Temporary Identifier (“RNTI”),’; [0117] ‘a measurement report [i.e., the count message ]’. And, Prov. [0002], [086]).
                        It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Knuz into the system of Norrman to use PDCCH, PDSCH, and COUNT-RNTI.  Norrman teaches a method "for detecting a false base station in a communications network.” (see Norrman, [0022]).  Therefore, Knuz’s teaching could enhance the system of Norrman, because Knuz discloses “user equipment authentication.” (see Knuz, [0002]).
Referring to claims 17, 39:
	Norrman, and Knuz further disclose:
	wherein the COUNT message containing zero COUNT records is indicated by means of a Downlink Control Information (DCI) contained within PDCCH scheduled on COUNT-RNTI (see Knuz, [0003] ‘…Cell RNTI (“C-RNTI”), … Downlink Control Information (“DCI”), …Physical Downlink Control Channel (“PDCCH”), … Radio Network Temporary Identifier (“RNTI”),’; [0117] ‘a measurement report [i.e., the count message ]’. And, Prov. [0002], [086]).
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Knuz into the system of Norrman to use PDCCH, DCI, and COUNT-RNTI.  Norrman teaches a method "for detecting a false base station in a communications network.” (see Norrman, [0022]).  Therefore, Knuz’s teaching could enhance the system of Norrman, because Knuz discloses “user equipment authentication.” (see Knuz, [0002]).
Referring to claim 40:
	Norrman, and Knuz further disclose:
	including a paging COUNT record in the COUNT message only for UEs from which a paging response was not received in response to paging the UE (see Norrman, fig. 4, 402 ‘receive measurement report [i.e., count message ] from network device’; [0016] ‘paging’. And, Knuz, [0003] ‘… Positive-Acknowledgment (“ACK”), … Negative-Acknowledgment (“NACK”) or (“NAK”) [i.e., a paging response was not received ], also, Prov. [0002]).
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Knuz into the system of Norrman to use NACK.  Norrman teaches a method "for detecting a false base station in a communications network.” (see Norrman, [0022]).  Therefore, Knuz’s teaching could enhance the system of Norrman, because Knuz discloses “user equipment authentication.” (see Knuz, [0002]).
Referring to claim 41:
	Norrman, and Knuz further disclose:
	including a scheduling COUNT record in the COUNT message only for UEs from which a HARQ ACK was not received in response to scheduling the UE (see Norrman, fig. 4, 402 ‘receive measurement report [i.e., count message ] from network device’; [0163] ‘schedulings;’. And, Knuz, [0003] ‘… Positive-Acknowledgment (“ACK”), … Negative-Acknowledgment (“NACK”) or (“NAK”) [i.e., a paging response was not received ],’, also, Prov. [0002).
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Knuz into the system of Norrman to use NACK.  Norrman teaches a method "for detecting a false base station in a communications network.” (see Norrman, [0022]).  Therefore, Knuz’s teaching could enhance the system of Norrman, because Knuz discloses “user equipment authentication.” (see Knuz, [0002]). 

9.	Claims 18-30, and 42-44  are rejected under 35 U.S.C. 103 as being unpatentable over Norrman et al. (U.S. 2016/0309332 A1), in view of Keevill et al. (U.S. 2013/0095789 A1), hereinafter “Keevill”.
Referring to claims 18, 42:
	Norman discloses the limitations as described in claim 1, 11, and 12. However, Norrman does not disclose a broadcast key.
	Keevill disclose a broadcast key (see Keevill, [0085] ‘install the newly derived temporal keys to protect the unicast and multicast/broadcast traffic.’)
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Keevill into the system of Norrman to use a broadcast key.  Norrman teaches a method "for detecting a false base station in a communications network.” (see Norrman, [0022]).  Therefore, Keevill’s teaching could enhance the system of Norrman, because Keevill discloses using the broadcast key “to protect …broadcast traffic” (see Keevill, [0085]).
Referring to claims 19, 43:
	Norman discloses the limitations as described in claim 1, 11, 12, and 18. However, Norrman does not disclose deriving a key, such as from a long term key.
	Keevill disclose deriving a key (see Keevill, [0085] ‘install the newly derived temporal keys to protect the unicast and multicast/broadcast traffic.’)
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Keevill into the system of Norrman to derive a key.  Norrman teaches a method "for detecting a false base station in a communications network.” (see Norrman, [0022]).  Therefore, Keevill’s teaching could enhance the system of Norrman, because Keevill discloses using “the newly derived temporal keys to protect the unicast and multicast/broadcast traffic” (see Keevill, [0085]).
Referring to claims 20, 44:
	Norman discloses the limitations as described in claim 1, 11, and 12. However, Norrman does not disclose a unicast key.
	Keevill disclose a unicast key (see Keevill, [0085] ‘install the newly derived temporal keys to protect the unicast and multicast/broadcast traffic.’)
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Keevill into the system of Norrman to use a unicast key.  Norrman teaches a method "for detecting a false base station in a communications network.” (see Norrman, [0022]).  Therefore, Keevill’s teaching could enhance the system of Norrman, because Keevill discloses using the unicast key “to protect …unicast traffic” (see Keevill, [0085]).

Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Harada; Hiroki et al. (US 20210385800 A1) disclose USER TERMINAL AND RADIO COMMUNICATION METHOD;
(b)	Nair; Suresh P. (US 20200145859 A1) disclose ISOLATING FALSE BASE STATIONS IN COMMUNICATION SYSTEMS;
(c)	Larsson; Daniel et al. (US 20190141632 A1) disclose Assisting Measurements in Small Cells with an On/Off Scheme;
(d)	SASANAPURI; Mohana Rao et al. (US 20180359700 A1) disclose TECHNIQUES AND APPARATUSES FOR IDENTIFYING PHYSICAL CELL IDENTIFIER COLLISIONS;
(e)	Wang; Zhibi et al. (US 20160381545 A1) disclose System and Method for Faked Base Station Detection; and
(g)	Shen; Cong et al. (US 9462499 B2) disclose Methods and apparatus for network entity collision detection.

 	11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                                        



/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492